Name: Commission Regulation (EC) No 2594/95 of 7 November 1995 opening and administering a Community tariff quota for certain poultrymeat products originating in Bulgaria for the period from 1 July to 31 December 1995 in accordance with Council Regulation (EC) No 2179/95
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  agricultural activity;  Europe
 Date Published: nan

 8 . 11 . 95 EN Official Journal of the European Communities No L 265/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2594/95 of 7 November 1995 opening and administering a Community tariff quota for certain pouiltrymeat products originating in Bulgaria for the period from 1 July to 31 December 1995 in accordance with Council Regulation (EC) No 2179/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions, and in particular Article 7 thereof ('), Whereas Bulgaria has taken or will take as soon as possible, vis-cL-vis the European Union , measures of comparable effect to those referred to in Article 7 (5) of Regulation (EC) No 2179/95 ; Whereas, in accordance with Article 7 (10) of Regulation (EC) No 2179/95, the measures provided for in Article 7 (5) of that Regulation should therefore be applied ; Whereas, as a result, a tarfiff quota should be opened for poultrymeat products for the period from 1 July to 31 December 1995 ; whereas, provision should be made for applying a specific administration method ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for poultry meat and eggs, Article 2 1 . In order to qualify for the quota shown in the Annex, the importer must present to the competent authorities of the importing Member State a declaration for release for free circulation comprising an application to this effect for the products concerned accompanied by the certificate referred to in Article 8 of Commission Regulation (EC) No 1 559/94 (2). If this declaration is accepted by the competent authori ­ ties of the Member State, those authorities shall inform the Commission of the relevant applications for with ­ drawals, broken down by quota . 2 . The application for withdrawal together with indica ­ tion of the date of acceptance of the declaration for release for free circulation shall be sent to the Commis ­ sion without delay. 3 . The withdrawals shall be granted by the Commis ­ sion on the basis of the date of acceptance of declarations for release for free circulation by the competent authori ­ ties of the importing Member State, in so far as the avail ­ able balance permits . Any unused balance shall be returned as soon as possible to the corresponding quota quantity. Where the quantities applied for exceed the available balance of the quota quantities the allocation shall be made in proportion to the applications. The Member States shall be informed as soon as possible by the Commission of the withdrawals made . 4. Each Member State shall ensure that importers of the products set out in the Annex have equal and conti ­ nuous access to the quantities laid down therein as long as the residual balance of the quota quantities permits. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995. HAS ADOPTED THIS REGULATION : Article 1 For the period from 1 July to 31 December 1995 the import tariff quota shown in the Annex is hereby opened for products originating in Bulgaria under the conditions laid down in that Annex. (2) OJ No L 166, 1 . 7 . 1994, p. 62 .( ¢) OJ No L 223 , 20 . 9. 1995, p. 29 . No L 265/2 EN Official Journal of the European Communities 8 . 11 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Tariff quota opened from 1 July to 31 December 1995 for certain poultrymeat products from Bulgaria CN code Quantity(tonnes) Duty (ECU/t) 0207 23 19 0207 39 55 0207 43 15 0207 43 63 1 400 549 946 946 513